Citation Nr: 0527990	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a disability evaluation in excess of 60 
percent for ankylosing spondylitis.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in June 1977 after 
having completed more than 21 years of active military 
service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In April 2002, the Board undertook additional development on 
its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and in July 
2003, the Board remanded this case to the RO for further 
development.  The case has been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss has not been 
satisfactorily dissociated from acoustic trauma during 
military service.

2.  The veteran's ankylosing spondylitis is manifested by 
marked limited motion of the cervical spine and severe 
limitation of motion of the lumbosacral spine, but it does 
not produce ankylosis of a spine segment at this time.

3.  The veteran's gastrointestinal disability, initially 
manifested as duodenal ulcer, is now manifested predominantly 
by gastroesophageal reflux disease (GERD) symptoms that are 
more nearly productive of considerable impairment of health.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.103, 
3.303 (2004).

2.  The criteria for a disability evaluation in excess of 60 
percent for ankylosing spondylitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5286-5292, in effect prior to 
September 26, 2003, and Diagnostic Code 5240 (2004).

3.  The criteria for a 30 percent evaluation for a 
gastrointestinal disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.113, 
4.114, Diagnostic Codes 7305, 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claims.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The Board's grant of service connection for 
bilateral hearing loss resolves the issue in full so any 
deficiency in notice is of no consequence. 

Regarding the claims for increase, the April 2000 rating 
decision, July 2000 statement of the case, and the December 
2001 and February 2005 supplemental statements of the case 
apprised the veteran of the information and evidence needed 
to substantiate his claims, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, in July 2001, August 2003 and June 2004 
letters taken together, the veteran was informed of the 
provisions of the VCAA and was advised to identify any 
evidence in support of his claim that had not been obtained.  
The Board issued additional duty to assist correspondence in 
July 2001 that further emphasized relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for the disabilities at issue.  The August 2003 and 
June 2004 letters specifically informed him that VA would 
obtain pertinent federal records.  He was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the June 2004 
letter had a specific reference on page 3 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
the spine and gastrointestinal disorders, the RO obtained 
relevant private treatment records and VA clinical records.  
Thus the Board finds the development is adequate when read in 
its entirety and that it satisfied the directive in the 
remand order and the obligations established in the VCAA.  In 
summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims for increase.  VA's duty to assist 
the veteran in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issues on the merits. 


Analysis

Service Connection for Bilateral Hearing Loss.

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As the VA examiner discussed in detail late in 2004, the 
veteran was evaluated at one point during his military 
service for hearing loss.  However, the separation 
examination in October 1976 included audiometry that did not 
show a hearing loss disability in either ear, and VA 
examinations in 1977 and 1980 did not report any hearing loss 
and none was complained of.  Furthermore, the VA examination 
in September 1999 did not show a VA recognized hearing loss 
disability in the left ear, as defined in 38 C.F.R. § 3.385.  
Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Although it appeared that the examiner did not have the 
claims file, the examiner concluded that the hearing loss 
shown was consistent with acoustic trauma and most likely 
resulted from high intensity aircraft engine noise during 
military service.  The examiner reported mild sensorineural 
hearing loss in the right ear at 4000 Hertz and essentially 
normal hearing through the relevant frequencies in the left 
ear.

The VA examiner did not have the claims file at the July 2004 
examination, but noted from other records that the veteran's 
medications included salsalate 750 mg daily for pain and also 
that he had occupational noise exposure during military 
service but denied any thereafter, although the examiner 
characterized exposure to noise from personal firearms, lawn 
and garden tools as significant.  The examiner noted in the 
report that salsalate was ototoxic and adverse effects 
included hearing loss.  The audiology test confirmed a 
bilateral sensorineural hearing loss that met VA criteria for 
a hearing loss disability.  After reviewing the claims file 
later in 2004, the examiner opined that the record clearly 
showed that the veteran did not have a hearing loss at the 
time of his retirement from service and that it was a medical 
certainty he had clinically normal hearing sensitivity at 
that time.  The examiner also stated that it was a medical 
certainty the veteran did not acquire a sensorineural hearing 
loss while on active duty.  

As for the significance of normal hearing at separation, the 
provisions of 38 C.F.R. § 3.385 do not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of § 1110 would be satisfied.  Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  It is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993).

There is evidence of his military occupational specialty and 
his recollection of the circumstances during military service 
that resulted in appreciable noise exposure.  A VA examiner 
concluded that the veteran's history of noise exposure in 
service is the causative factor in the development of his 
bilateral hearing loss.  Although another VA examiner 
reviewed the record, the opinion viewed objectively simply 
states that the veteran's bilateral hearing loss was not 
"acquired" on active duty.  However, the opinion does not 
foreclose the issue of whether the hearing loss disability 
that was initially manifested years after service is as 
likely as not linked to military service.  As the Board 
pointed out earlier, it is well settled that service 
connection for hearing loss is not precluded because such was 
not shown on examination for separation from service.  See 
Hensley, supra, 38 C.F.R. § 3.303(d).  

The Board may favor the opinion of one competent medical 
expert over that of another, provided that the Board gives an 
adequate statement of the reasons and bases.  Owens v. Brown, 
7 Vet. App. 429 (1995).  Greater weight may be placed on one 
physician's opinion rather than on another's depending on 
such factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. at 40.  The Board finds that the September 1999 VA 
medical opinion is to be entitled to greater weight.  
Assuming without argument that the audiologist did not review 
the veteran's medical records, even if he had, the absence of 
hearing loss at separation from service is not critical to a 
claim and the subsequent opinion seemed to rely on that 
evidence.  See Hensley, supra.  Furthermore, the VA examiner 
in 2004 provided an alternative theory for service connection 
based upon the veteran's use of ototoxic medication that VA 
prescribed for pain.  In any event, the record does establish 
a likely noise-induced hearing loss, consistent with his 
military noise exposure history, a history that is not 
contradicted in the record.  
It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  The Board is inclined to find that the 
probative and competent medical evidence of record supports a 
grant of entitlement to service connection for bilateral 
hearing loss as the evidence is competent for an against the 
claim thereby placing the evidence in approximate balance.  
This permits the application of the benefit of the doubt 
rule.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Turning to the question of whether the claim was properly 
styled as an application to reopen after a prior final 
determination, the Board believes it is reasonable to 
conclude that the veteran did not receive adequate notice of 
the November 1977 rating decision. The notice of the RO 
rating decision in November 1977 that in part denied service 
connection for hearing loss did not mention this 
determination, and it was not referenced in the work sheet 
(VA Form 21-523) used to prepare the notice letter.  At that 
time VA did not routinely mail a copy of the rating decision 
with the notice.  A subsequent notification of his disability 
ratings in 1978 referred to the November 1977 letter as its 
source of information, according to the VA Form 21-6798 of 
record, so it is reasonable to conclude that any form letter 
furnished with the VA Form 822a in May 1978 did not refer to 
a prior denial of service connection for hearing loss.  Thus, 
the applicable appeal period did not begin to run without 
issuance of the required notice. 


Increased Ratings

Ankylosing Spondylitis

The 60 percent evaluation is protected, as it has been in 
effect continuously from August 1979.  The general medical 
examiner in September 1999 did not report ankylosis, but 
diagnosed ankylosing spondylitis with secondary kyphosis and 
dysphagia.  The spine examiner noted the complaint of 
significant pain and stiffness and that the veteran could not 
bend over and must move the entire trunk to do anything.  
There was a lack of endurance etc., and the range of motion 
for the cervical spine was 0 degrees of flexion and 
extension, rotation 5 degrees and lateral flexion 5 degrees, 
with pain in forced motion in any direction.  There was 
limitation of function based on painful motion, weakness, 
spasm and tenderness.  Radiology was reported as consistent 
with ankylosing spondylitis in the three spine segments. 
Private reports from early in 1999 note rigidity of the spine 
consistent with ankylosing spondylitis.  More recent VA 
clinical reports through early 2003 note chronic neck and 
back pain and marked reduction in neck range of motion.  

The VA examiner in September 2004 reviewed the record and 
noted the veteran's complaint of constant throbbing pain, 
that he had been placed on bed rest in the past year.  He had 
an exceedingly poor range of motion, and used back brace for 
walking over any period of time.  His head was flexed to 10 
degrees with less than 10 degrees of movement from this 
point, less than 5 degrees of lateral flexion and rotation, 
he was exceedingly tender and it was difficult to perform 
movement.  The lumbosacral spine showed spasm of the 
musculature, a stiff appearance with right side listing.  The 
range of motion was forward flexion 50 degrees, no extension, 
less than 5 degrees of lateral flexion bilateral and less 
than 10 degrees of rotation to the left and 5 degrees to the 
right.  The examiner described the ankylosing spondylitis as 
marked, with loss of virtually any significant movement of 
the cervical spine and very limited movement of the 
lumbosacral spine, and with marked fatigability, preventing 
gainful employment.  

As the veteran filed the claim for increase on which this 
appeal is based prior to September 26, 2003, his claim 
requires a review of both versions of the rating criteria.  
Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003. 

Neither version appears more favorable to the veteran based 
on a facial comparison.  For example, a 30 percent evaluation 
was provided for severe limitation of motion of the cervical 
spine and a 40 percent evaluation was provided for 
unfavorable ankylosis of the cervical segment.  A 40 percent 
evaluation was provided for severe limitation of motion of 
the lumbar spine or favorable ankylosis, and a 50 percent 
evaluation was provided for unfavorable ankylosis.  The 
dorsal spine was rated separately with a 10 percent 
evaluation for marked limitation, a 20 percent evaluation for 
favorable ankylosis and a 30 percent evaluation for 
unfavorable ankylosis.  Ankylosis of the entire spine at a 
favorable angle was rated 60 percent and 100 percent if the 
angle was unfavorable.  See 38 C.F.R. § 4.71a; Diagnostic 
Codes 5286-5292 (2002).  

By regulatory amendment, which became effective from 
September 26, 2003, substantive changes set forth below were 
made to the schedular criteria for evaluating the spine.  See 
Amendment to Part 4, Schedule for Rating Disabilities, 68 
Fed. Reg. 51454-51458 (August 27, 2003).  For diagnostic 
codes 5235 to 5243, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is provided for unfavorable 
ankylosis of the entire cervical spine, and 30 percent for 
forward flexion to 15 degrees or less or favorable ankylosis.  
A 50 percent evaluation is provided for unfavorable ankylosis 
of the entire thoracolumbar spine, and a 100 percent 
evaluation is provided for unfavorable ankylosis of the 
entire spine.  Ankylosis requires fixation of the spine or 
spine segments (Note 5), and it is rated as explained in Note 
6.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003), 
providing Diagnostic Code 5240 for ankylosing spondylitis.  

Notably, there is no diagnosis of ankylosis and there must be 
independent medical evidence to support the diagnosis before 
it could be substituted for degenerative arthritis and the 
alternative rating scheme for the spine.  See, e.g., Butts v. 
Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991)(where RO and the Board 
had evaluated a claimant's condition under the wrong 
diagnostic code, the court selected the correct code and 
directed Board to evaluate condition under that code).  The 
VA and private examiners reported chronic neck pain and lower 
spine pain with very limited movement of the cervical spine.  
The most recent VA examination clearly showed substantial 
limitation of motion of the cervical spine but much greater 
movement in the thoracolumbar spine.  The diagnosis is 
ankylosing spondylitis but ankylosis of either the cervical 
or lumbar segment is not confirmed currently or on the 
September 1999 examination and consideration of any 
characteristic manifestations of unfavorable ankylosis, such 
as dysphagia, requires the presence of ankylosis as defined 
in the rating scheme as a prerequisite.

The characterization of the service-connected disability of 
the spine is potentially significant.  Shifting diagnostic 
codes may appear harmless but may create confusion as to the 
criteria employed in a disability evaluation and the extent 
of the service-connected pathology.  See, for example, 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also 
38 C.F.R. §§ 4.2, 4.21.  The 60 percent rating was determined 
through the application of the limitation of motion criteria 
and it includes the highest evaluations provided for 
limitation of motion so the application of 38 C.F.R. §§ 4.40 
and 4.45 though not subsumed in the schemes based on 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  These criteria are not applicable where the highest 
rating is being assigned.  With the objective findings as 
noted, the Board concludes that there is no doubt as to the 
propriety of the evaluation under the current rating scheme 
for limitation of motion or the former version.  Combining 
the maximum limitation of motion rating of each segment under 
the former or current schemes produces a 60 percent 
evaluation.  Conceding unfavorable ankylosis of the cervical 
spine under the current scheme would not change the combined 
evaluation.  38 C.F.R. § 4.25.  With the preponderance of the 
evidence against a higher evaluation the benefit of the doubt 
rule has no application here.  38 U.S.C.A. § 5107(b) (West 
2002).



Gastrointestinal Disability

The disability was evaluated as noncompensable from February 
1977 under Diagnostic Code 7305 for duodenal ulcer.  Ulcer, 
duodenal, severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health shall be rated 60 
percent.  Moderately severe; less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year shall be rated 
40 percent.  Moderate; recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations shall be rated 20 
percent.  Mild; with recurring symptoms once or twice yearly 
shall be rated 10 percent.  Diagnostic Code 7305.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The rating schedule provides a 60 percent rating for hiatal 
hernia symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is provided for hiatal hernia symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is provided for hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where, as in this 
case, such current findings are adequate and relevant to the 
rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
Powell v. West, 13 Vet. App. 117 (1999). 

On the September 1999 general medical examination the veteran 
was described as being in a good state of nutrition, 69 
inches in height and weighing 175 pounds.  He had no 
complaint of diarrhea, hematochezia, melena, or constipation 
and he reported regular bowel movements.  He had a soft, 
flat, and benign abdomen.  The gastrointestinal examiner 
noted past history of duodenal ulcer and the veteran's stated 
symptoms of occasional heartburn that was easily controlled 
with Tums or Rolaids.  The symptoms were worse at night and 
after eating.  The examiner noted no report of vomiting, 
hematmesis or melena, no circulatory disturbances, no weight 
loss or gain, no sign of anemia and no epigastric tenderness.  
The diagnosis was GERD symptoms now with duodenal ulcer 
history and dysphagia related to ankylosing spondylitis.  

Private medical records show findings from early in 1999 were 
consistent with the VA examination.  A follow-up evaluation 
in August 2000 noted the complaint of recent diarrhea and 
nausea that was assessed as gastroenteritis with concerns of 
GERD.  A March 2001 hospital report of treatment for other 
disorders notes the abdomen was without masses, rigidity or 
tenderness.  

The VA outpatient reports dated in July and September 2000 
note occasional epigastric pain, and evidence of minimal 
chronic reflux changes, severe duodenitis and reflux 
gastritis on a gastroscopic evaluation in September 2000.  
The veteran reported severe reflux if he ate anything other 
than a bland diet and according to the report, his complaints 
were melena, dysphagia and heartburn.  Noted in November 2000 
were complaints of occasional epigastric pain and stomach 
acid reflux and the impression included severe duodenitis 
with GERD.  A report in June 2002 indicated GERD symptoms 
were controlled with prescribed medication and the diagnostic 
impressions through early 2003 included GERD with severe 
duodenitis.  

The VA examiner in September 2004 reviewed the record and 
noted the veteran's report of vomiting once or twice a month 
and chronic loose stools, but denying hemoptysis, melena or 
hypoglycemic reactions.  The medication he was prescribed 
provided some relief from acid-type symptoms.  His weight was 
stable over the previous four years, and he had no history of 
anemia.  Bowel sounds were present, and there were no masses 
or tenderness.  The diagnosis was GERD with status post 
duodenal ulcer.  The examiner commented that GERD was chronic 
and at least as likely as not related to the stomach disorder 
that developed during military service.  

The Board finds that the evidentiary record is supportive of 
this claim for increase.  The criteria for an increased 
evaluation are quite clear in specifying what is needed for 
the next higher evaluation of 30 percent, but if the 
manifestations are more nearly approximated the higher 
evaluation should be assigned.  There appears to be 
persistently recurrent epigastric distress, heartburn, and 
regurgitation that are not completely relieved with 
medication.  Overall, the manifestations likely would produce 
considerable impairment of health.  The two VA medical 
examinations and outpatient reports show a progression of 
GERD symptomatology.  Some of these symptoms were clearly 
present and the more recent examination viewed liberally 
supports the conclusion that GED symptoms predominate and 
approximate considerable impairment of health.  The RO 
recognized the GERD manifestations as a part of the service-
connected disability in the most recent supplemental 
statement of the case.  The veteran endorses pertinent 
manifestations of GERD rather than ulcer disease.  The Board 
has carefully reviewed these records and they show that the 
veteran is being prescribed medication for his symptomatic 
complaints whereas previously he could manage with over the 
counter antacids.  There is another basis under 38 C.F.R. 
§ 4.114 upon which to predicate a grant of entitlement to the 
next higher evaluation of 30 percent as GERD predominates and 
there is a legitimate question as to which of two evaluations 
would more properly classify the severity of GERD.  38 C.F.R. 
§ 4.7.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has considered potentially applicable regulations 
as discussed in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's ankylosing 
spondylitis and gastrointestinal disability is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  The record did not show, for example, marked 
interference with employability or frequent treatment or 
hospitalization, and the individual ratings are considered 
adequate to compensate for substantial loss of working time 
from exacerbations.  Furthermore, according to a February 
2005 deferred rating decision, the veteran is being 
considered for an individual unemployability rating on 
account of his combined disabilities.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to a disability evaluation in excess of 60 
percent for ankylosing spondylitis is denied.

Entitlement to a disability evaluation of 30 percent for a 
gastrointestinal disability is granted, subject to the 
regulations governing the payment of monetary awards.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


